 


110 HR 417 IH: To amend title 10, United States Code, to change the eligibility requirements for appointment as Secretary of Defense.
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 417 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Jones of North Carolina introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to change the eligibility requirements for appointment as Secretary of Defense. 
 
 
1.Change in eligibility requirements for appointment as secretary of defense Section 113(a) of title 10, United States Code, is amended in the second sentence by striking 10 and inserting three. 
 
